DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadek et al. (US 2015/0065152 A1) hereinafter Sadek.

Regarding claims 1, 7, 13, and 15 – Sadek discloses processing circuitry configured to cause the base station to provide, to the UE, a Carrier Aggregation, CA, combination configuration for the UE that comprises, refer to paragraphs [0006], [0054], [0059], [0064]. 
a Primary Cell, PCell, or Primary Component Carrier, PCC, for the UE in a non-Dynamic Frequency Selection, DFS, spectrum, the non-DFS spectrum being an unlicensed spectrum other 
one or more Secondary Cells, SCells, or Secondary Component Carriers, SCCs, for the UE, wherein the one or more SCells or the one or more SCCs for the UE comprise at least one SCell or SCC in a DFS spectrum, refer to Figures 4A, 4B, 5, 7, and paragraphs [0008], [0028], [0053], [0063], [0066], [0069], and claim 1.
Regarding claims 2 and 8 – Sadek discloses cause the base station to operate in accordance with the CA combination configuration for the UE, refer to Figures 4A, 4B, and paragraphs [0006], [0053], [0054], [0059], [0063] to [0065].
Regarding claims 3 and 9 – Sadek discloses cause the base station to configure one or more other network nodes to operate in accordance with the CA combination configuration for the UE, refer to Figures 1, 2, and paragraphs [0028], [0035], [0040], [0041], [0055], [0056].
Regarding claims 4 and 10 – Sadek discloses cause the base station to provide the CA combination configuration for the UE to another network node, refer to Figures 4A, 4B, and paragraphs [0006], [0028], [0035], [0040], [0041], [0053] to [0056], [0059], [0063] to [0065]
Regarding claims 5 and 11 – Sadek discloses cause the base station to provide the CA combination configuration to the UE via the radio interface, refer to Figures 3, 8, and 9, and paragraphs [0044], [0052], [0080], [0086].
Regarding claims 6, 12, 14, and 16 – Sadek discloses the wireless communication system is a cellular communication system, refer to Figure 1 and paragraphs [0028], [0041], [0043].
Conclusion


Bendlin et al. (US 2015/0358827 A1) discloses method and apparatus for transmitting LTE waveforms in shared spectrum by carrier sensing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(703) 872-9306
For informal or draft communications, please label PROPOSED or DRAFT
Hand delivered responses should be brought to:
Jefferson Building
500 Dulany Street
Alexandria, VA.

John Pezzlo
22 June 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465